Title: To James Madison from John Graham, 3 August 1816
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 3d. Augt. 1816.

I received the enclosed Letter, from Mr. Monroe this Morning.  He directed that it should be shewn to Mr. G. Graham in the War Dept. and then transmitted to you.
Mr. Coles left this for Boston this Morning.  I have reason to think the Vessel which is to take him to Europe, will not be ready sail when he gets to Boston.
I received yesterday from Mr. Gelston the Letter from the Dey of Algiers, without a translation tho: the Baron L’Escalier has been and yet is at work upon it  He says in a note which I have transmitted to Mr. Monroe that the Persian Language which is written in the Arabic Character is quite familiar to him.  The Arabic he does not understand tho: he thinks with the Books he has now got, that he shall be able to make out the substance of the Letter & for that purpose he has retained a Copy.  I hope it will not be necessary for him to pursue his labour, as I have sent the Letter of the Dey to Baltimore by Mr. Forrest and given him the address of the Gentleman who was so good as to come here for the purpose of making the translation.  I thought it most prudent to send the Letter by a special Messenger as it is done with little expence, and will prevent all unnecessary delay.  The translation will be forwarded to you as soon as it is received, as I understand the vessel is now waiting at New york to take out your answer.  Will you be so good as to let me know whether I must send with it, the Letters from Commodore Decatur & Mr. Shaler or any part of them.
We have no Letters from any of our Ministers in Europe.  A file of the Moniteur to the 1st. June was received from Mr. Jackson yesterday and is forwarded to you today.  No Letter from him to the Dept. came with it.  With the most Respectful Regard I am Dear Sir your Obt Hble Sert

John Graham

